United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS         October 30, 2003
                        FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60368
                          Summary Calendar



                           LEONARD WOLFE,

                                               Plaintiff-Appellant,

                               versus

         RUSSELL QUAVE, JR.; ALAN SANTA CRUZ; WALTER FREMAN;
             THEODORE HARDER, also known as Teddy Harder;
                   CITY OF D’IBERVILLE, MISSISSIPPI,

                                              Defendants-Appellees.

                        --------------------
            Appeal from the United States District Court
              for the Southern District of Mississippi
                         USDC No. 1:02-CV-62
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Leonard Wolfe, proceeding pro se, appeals the district court’s

order dismissing his 42 U.S.C. § 1983 complaint pursuant to FED. R.

CIV. P. 12(b)(6), for failure to state a claim.   Wolfe argues that

the district court erred in dismissing his complaint because:

(1) his due process rights were violated because he was deprived of

his right to a jury trial; (2) the defendants deprived him of the

use of his property without affording him due process; and (3) he

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
suffered emotional distress as a result of the defendants’ actions.

     A district court’s ruling on a Rule 12(b)(6) motion for

failure to state a claim is subject to de novo review.          Oliver v.

Scott, 276 F.3d 736, 740 (5th Cir. 2002).            The motion may be

granted only “when it is clear that the plaintiff can prove no set

of facts in support of his claim that would entitle him to relief.”

Id. (quotation marks and citation omitted).

     Wolfe’s claim that he was denied his right to a jury trial is

without merit.   See Odum v. Penn Mut. Life Ins. Co., 288 F.2d 744,

748 (5th Cir. 1961).     His claim that he was denied the use of his

property without due process of law is belied by the recitation of

facts   contained   in   his   complaint.     Finally,    his   claim   for

intentional infliction of emotional distress fails to rise to the

level of a constitutional violation.        See Leffall v. Dallas Indep.

Sch. Dist., 28 F.3d 521, 525 (5th Cir. 1994).            Accordingly, the

judgment of the district court is AFFIRMED.




                                    2